Citation Nr: 1603107	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating greater than 10 percent for service-connected retropatellar pain syndrome (RPPS) with chondromalacia of the right knee under Diagnostic Code (DC) 5299-5014.

3.  Entitlement to a rating greater than 10 percent for service-connected RPPS with chondromalacia of the left knee under DC 5299-5014.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to February 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO denied increased ratings for right and left knee RPPS with chondromalacia under DC 5299-5014, as well as denied a claim of service connection for PTSD.  In this decision, the RO also proposed to reduce separate 10 percent ratings for right and left knee subluxation under DC 5257.  In September 2008, the Veteran filed a notice of disagreement (NOD).  

In October 2008, the RO effectuated rating reductions for right and left knee subluxation, under DC 5257, from 10 percent to 0 percent, each, effective January 1, 2009.

In April 2009, the RO furnished to the Veteran a statement of the case (SOC) on the issues of entitlement to ratings greater than 10 percent for RPPS with chondromalacia of the right and left knees as well as service connection for PTSD.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2009.

On May 21, 2012, the Veteran failed to report for a scheduled Board hearing, of which was notified in an April 20, 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

In a July 2013 decision, the Board ordered that the 10 percent rating for service-connected subluxation of each knee be restored.  At that time, the Board expanded the claim adjudicated as one for service connection for PTSD (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded for further development the claims for service connection for an acquired psychiatric disorder, to include PTSD, and for a rating in excess of 10 percent, each, for RPPS with chondromalacia of the right and left knees.

In July 2013, the RO issued a rating decision restoring the 10 percent ratings for  subluxation of the right and left knees. 

After accomplishing further action pursuant to the Board's July 2013 remand, the RO denied service connection for an acquired psychiatric disorder, to include PTSD, and continued the prior 10 percent ratings assigned for RPPS with chondromalacia of the right and left knees in an October 2013 supplemental statement of the case (SSOC).
 
In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the electronic file reveals that, with the exception of additional VA clinic records and the Social Security Administration (SSA) inquiry into the Veteran's death, they are duplicative of those contained in the paper claims file.


FINDING OF FACT

On January 19, 2016,  the Board was notified that the Veteran died in February 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see also 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b) (2015). 







	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


